Citation Nr: 1221234	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  05-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation (rating) in excess of 10 percent on an extraschedular basis for left knee retropatellar pain syndrome with popliteal cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1990 to May 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as well as a June 2010 determination of the Director of the Compensation and Pension Service of VA, who denied an extraschedular rating for the Veteran's left knee retropatellar pain syndrome with popliteal cyst.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Oakland, California.

In a September 2009 decision, the Board found that the schedular aspect of rating the left knee disability was ready for appeal, so denied the Veteran's appeal for an initial rating in excess of 10 percent on a schedular basis for the left knee disability.  The Board decision denying a schedular initial rating in excess of 10 percent was final when issued.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  Because of the unique requirement of 38 C.F.R. 
§ 3.321(b), extraschedular ratings must first be referred to the VA Director of the Compensation and Pension Service for a decision.  For this reason, in the September 2009 remand, the Board remanded the remaining extraschedular issue of an initial rating in excess of 10 percent on an extraschedular basis to the Appeals Management Center (AMC) for further development that included referral to the VA Director of the Compensation and Pension Service.  Such bifurcation of a claim generally is within the VA Secretary's discretion, which in this case involves bifurcation of schedular rating for left knee disability and extraschedular rating for left knee disability.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim for service connection and to adjudicate the distinct theories of entitlement separately).  The VA Director of VA Compensation and Pension Service issued a decision in June 2010.  

The case was again remanded by the Board in October 2011 to obtain updated treatment records and employment-related records.  As discussed below, the development requested by the Board in October 2011 has been completed to the extent possible, and the case is now appropriate for appellate review.  

In a May 2012 Written Brief Presentation, the Veteran's representative requests that the Board refer the claim of entitlement to service connection for a low back disorder, as secondary to the service-connected left knee disability, to the RO for further development.  The Board notes that service connection for a low back disorder was denied in a January 2009 rating decision, and the Veteran did not file a timely substantive appeal.  The issue of whether new and material evidence has been received to reopen service connection for a low back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition, as noted in the Board's October 2011 remand, in a September 2009 statement, the Veteran reported a left knee injury in September 2009 with treatment at an emergency room, and indicated that his left knee disability had worsened, including with pain, possible internal injury of medial meniscal injury and/or knee cap injury, and that he had limited range of motion, weakness, swelling, and instability.  As this statement suggests some worsening of left knee disability, the Board refers such claim for an increased (schedular) rating for the left knee disability to the RO.


FINDINGS OF FACT

1.  In a September 2009 decision, the Board denied an initial rating in excess of 10 percent on a schedular basis for left knee retropatellar pain syndrome with popliteal cyst. 

2.  Pursuant to a September 2009 Board remand and the provisions of 38 C.F.R. 
§ 3.321(b)(1), the VA Director for Compensation and Pension Service denied an extraschedular evaluation for the service-connected left knee retropatellar pain syndrome with popliteal cyst. 

3.  The Veteran's left knee retropatellar pain syndrome with popliteal cyst does not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate to rate the disability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent on an extraschedular basis for left knee retropatellar pain syndrome with popliteal cysts have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a left knee disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  However, the Board notes that, following its October 2011 remand, the RO sent the Veteran a letter in October 2011 that informed him that VA would consider the impact of the left knee disability on his employment in determining whether an extraschedular rating was appropriate, and advised him of the types of evidence he could submit to support an extraschedular rating.  This letter substantially complied with the Board's October 2011 remand directives.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran.  As noted above, the Board remanded the case for further development in October 2011.  Specifically, the Board directed that the RO attempt to obtain updated VA treatment records, and records from the U.S. Postal Service and U.S. Department of Labor pertaining to the Veteran's forced medical leave and retirement, as well as any workers' compensation claims.  Subsequently, the RO obtained updated VA treatment records through 2011, and, in October 2011, sent the Veteran a letter requesting signed release forms for the records from the U.S. Postal Service and 
U.S. Department of Labor.  

The RO never received a response from the Veteran to the October 2011 letter request for records release.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA the evidence that might have helped establish his claim.  Because the Veteran did not respond to the RO's request for a release for records, the Board finds that further attempts to obtain these records would be futile, and that there has been substantial compliance with the Board's October 2011 remand directives.  

The Veteran has been afforded an adequate examination on the issue of rating the left knee disability.  VA provided the Veteran with examinations in April 2004, December 2007, and October 2008.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of MRI studies and X-ray reports.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  

The Board acknowledges the assertion of the Veteran's representative in the May 2012 Written Brief Presentation that, in light of the "insidious nature of joint conditions, it is plausible" that the Veteran's left knee disability has worsened since the 2008 VA examination, and suggests that the 2008 VA examination report constitutes "stale" evidence to rate the left knee disability, citing to and Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992).  The Veteran's case currently on appeal to the Board is distinguished from the facts in Proscelle, where the issue was not extraschedular rating, and where no VA examination was provided during the rating claim.  In the Veteran's case currently on appeal to the Board, the evidence or assertions of worsening of left knee disability since the last VA examination in 2008 pertain to the schedular criteria for rating left knee disability (inferred schedular increased rating issue referred to the RO in the Introduction to this Board decision), but do not pertain to extraschedular criteria that the rating schedule is inadequate to rate the disability, or related factors such as marked interference with employment or frequent periods of hospitalization.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Extraschedular Rating Criteria

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  The ratings are averages, however, so that it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
   
The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2) (2011).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Extraschedular Analysis

Service connection for left knee retropatellar pain syndrome with popliteal cyst was granted by the RO in an October 2004 rating decision that awarded a 10 percent rating under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5019 (2011).  The symptoms or findings associated with the 10 percent schedular rating included left knee pain, swelling, tenderness, popliteal cyst, and antalgic gait.  The 10 percent rating was provided under Diagnostic Code 5003 based on the evidence of painful or limited motion of the major joint of the left knee, specifically, functional loss of the left knee joint due to pain.  See 38 C.F.R. § 4.71a (2011) (providing that disabilities under Diagnostic Code 5019 are to be rated as degenerative arthritis under Diagnostic Code 5003).  The Veteran appealed this initial 10 percent rating.  

In September 2009, the Board denied a schedular rating in excess of 10 percent.  At that time, the Board remanded the issue of entitlement to an extraschedular award for this disability so that the matter could be addressed by the Director of the VA Compensation and Pension Service in accordance with applicable regulations.  In accordance with the Board's request, the RO obtained an opinion from the Director of Compensation and Pension Service regarding extraschedular consideration on the issue of entitlement to an increased rating for left knee retropatellar pain syndrome with popliteal cyst.  This matter was addressed in a June 2010 memorandum decision. 

Evidence of record at the time of the June 2010 memorandum decision by the Director of the VA Compensation and Pension Service included the STRs, statements from the Veteran's co-workers and supervisors, VA examination reports dated in April 2004, December 2007, and October 2008, and post-service VA and private treatment records.  

The evidence demonstrated that the Veteran experienced several years of knee pain and swelling, and that a November 2003 arthrogram revealed a popliteal cyst.  He underwent surgery in May 2004, which revealed left knee medial plica pathology as well as a Baker's cyst.  Post-operative range-of-motion was measured at 0 to 130 degrees in June 2004.  In May 2005, the Veteran continued to report medial joint line tenderness, but X-ray, MRI, and bone scans were all negative.  The VA clinician assessed left knee pain of unknown etiology, noting that the Veteran was not a surgical candidate, and he was discharged from the orthopedic clinic.  

The 2004, 2007, and 2008 VA examiners found flexion to no less than 140 degrees, with complaints of mild discomfort from 95 to 150 degrees.  Extension was no less than 0 degrees.  Moreover, none of the VA examiners found additional loss of motion following repetition due to any factors such as pain, weakness, incoordination, fatigability, or instability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.45 (2011).  

At the December 2007 VA examination, the Veteran stated that, as a mail carrier, he had to walk up to three miles per day and carry mail up to a block.  He stated that he was unable to lift or climb stairs, and, hence, deliver packages.  The VA examiner concluded that the left knee disability had significant effects on his occupation due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength of the lower extremity, and pain.  

In September 2009, the Veteran reinjured his left knee when it buckled while he was walking down a ramp while carrying heavy boxes.  The VA clinician noted mildly reduced range-of-motion, mild patellar edema, no crepitus, and no instability.  The Veteran was given a brace for his knee.  

Statements of record from the Veteran's supervisor and co-workers indicate that they witnessed several on-the-job back injuries due to the Veteran's inability to bend his left knee while lifting packages.  His supervisor also indicated that the Veteran was limited to work for not more than four hours at a time per his workers' compensation physician's recommendations (presumably relating to his back injuries).   

In June 2010, after reviewing the evidence in the Veteran's claims file, the Director of the VA Compensation and Pension Service found that the Veteran's left knee retropatellar pain syndrome with popliteal cyst did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent hospitalizations as to render impractical the application of the regular schedular standards.  It was explained that the evidentiary record clearly demonstrated that the symptomatology consistently associated with the service-connected left knee disability are wholly contemplated by the criteria utilized to assign the current ten percent evaluation.   

Following the June 2010 report of the Director of VA Compensation and Pension Service, in August 2010, the Veteran was placed on enforced leave by his employer, the U.S. Postal Service, based on his current medical condition and lack of adequate work within his medically defined limitations.  The Letter of Decision Placement on Enforced Leave does not indicate the medical condition on which the decision was based or the medically imposed restrictions that limited his ability to perform his job duties.  

In October 2010, the Veteran sought a consultation at North Valley Orthopaedic and Hand Surgery with continued complaints of left knee pain.  The Veteran reported that, up until a couple of months ago, he was still able to do some walking, but unable to keep up with the rigors of daily activity.  He stated that he could walk twenty to thirty minutes without pain, and had difficulty with prolonged standing.  On physical examination, the knee demonstrated trace effusion and medial joint line tenderness.  There were two to three millimeters of instability on varus-valgus stress, but anterior drawer and Lachman were stable.  There was minimal patellofemoral crepitus, and tenderness on the medial tibial plateau.  

The claims file includes a Notification of Personnel Action from the U.S. Postal Service indicating that the Veteran retired due to disability in April 2011.  Again, the form does not indicate the disability or disabilities on which his retirement was based.        

After thorough consideration of all of the evidence of record, lay and medical, the Board concludes that the preponderance of the evidence is against an extraschedular evaluation for left knee retropatellar pain syndrome with popliteal cyst.

Turning to the first step of the extraschedular analysis, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating for the disorder inadequate at any time.  The Veteran's knee disability has manifested in mild degenerative changes and limitation of motion, including due to pain.  In addition, the September 2009 knee injury and October 2010 treatment report, described above, indicate the possible presence of instability as well.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited due to orthopedic factors such as pain and weakness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  Instability is contemplated by the schedular rating criteria as well (Diagnostic Code 5257).  In this case, comparing the Veteran's disability level and symptomatology of the left knee to the rating schedule, the degree of disability of the knee throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Throughout the course of this appeal, the Veteran has averred that his left knee disability has caused marked interference with employment.  Specifically, the Veteran contends that his left knee disability prevents him from lifting, carrying, and bending, which are all activities required by his former job as a mail carrier, and that, ultimately, his left knee disability forced him to go on medical leave and then retire.  The contentions regarding difficulty bending the left knee while lifting are supported by statements from his supervisors and co-workers as well as the conclusions of the 2007 VA examiner. 

Although there is evidence that the Veteran's left knee disability interfered with his employment, the evidence does not show that the 10 percent rating assigned during this time period is inadequate.  After review of all the evidence, including the Veteran's reports of interference with employment, the Board finds, as explained above, that the symptoms that purportedly caused the interference with employment are specifically considered under the applicable Diagnostic Code contained in the regular rating criteria, and in the 10 percent schedular rating assigned. 

The Board finds that the evidence does not demonstrate an exceptional or unusual disability picture that renders application of the regular rating criteria impractical.  As noted above, the Veteran's left knee pain, degenerative changes, instability, and reduced range-of-motion fit squarely within the criteria for a 10 percent rating under the ratings for the knee and leg.  38 C.F.R. § 4.71a (2011).  Moreover, although the Veteran reported significant disability, the record does not demonstrate that he was forced to take leave and disability retirement solely or even primarily due to his left knee disability, but rather to shoulder and back disabilities.  Indeed, the record demonstrates that he also had a right shoulder disability (which is service connected) and suffered at least two post-service on-the-job back injuries close in time to retirement that resulted in work restrictions, which suggests the back injuries are the reason for enforced leave and subsequent retirement.   

38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  As the Veteran's left knee symptoms are clearly contemplated in the Schedule and provided for in the evaluation assigned therein, the interference with employment shown as a result of those symptoms is compensated for by the rating assigned.  The evidence does not demonstrate that the manifestations of the Veteran's service-connected left knee disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  For these reasons, the Board finds that the criteria for an extraschedular evaluation for service-connected left knee retropatellar pain syndrome with popliteal cyst have not been met for any period.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial evaluation in excess of 10 percent on an extraschedular basis for left knee retropatellar pain syndrome with popliteal cyst is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


